Exhibit 32 CERTIFICATIONS PURSUANT TO SECTION 1 TITLE 18 OF THE UNITED STATES CODE In connection with the Annual Report of Navistar Financial Corporation (“NFC"), subsidiary of Navistar, Inc., on Form 10-K for the period ended October 31, 2008as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Pamela J. Turbeville, Principal Executive OfficerI, William V. McMenamin, Principal Financial Officer, I, David L. Derfelt, Principal Accounting Officer of NFC, certify, pursuant to 18
